Citation Nr: 0825968	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-06 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for a right ankle 
disability, to include as due to claimed service incurred 
rheumatoid arthritis and as secondary to service-connected 
synovitis and osteoarthritis f the right knee.

2.	Entitlement to service connection for a right hip 
disability, to include as due to claimed service incurred 
rheumatoid arthritis and as secondary to service-connected 
synovitis and osteoarthritis f the right knee. 


REPRESENTATION

Appellant represented by: The American Legion





WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1956.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which denied direct and secondary service connection for 
rheumatoid arthritis of the right ankle and right hip.  The 
RO issued a notice of the decision in February 2004, and the 
veteran timely filed a Notice of Disagreement (NOD) in 
September 2004.  Subsequently, in December 2004 the RO 
provided a Statement of the Case (SOC), and thereafter, in 
February 2005, the veteran timely filed a substantive appeal, 
where he further clarified that he sought service connection 
for right hip and right ankle disorders, to include 
degenerative joint disease (DJD), which he claimed had 
existed since his military service.  DJD is a type of 
arthritis.  See Dorland's Illustrated Medical Dictionary 531 
(30th ed. 2003) (defining degenerative joint disease as 
"osteoarthritis").  

On appeal in August 2006 and again in February 2008, the 
Board remanded the case to provide the veteran an opportunity 
to partake in a Board hearing.  A Travel Board hearing on 
these matters was held in June 2008 where the veteran 
presented as a witness before the undersigned veterans law 
judge.  A transcript of the hearing is of record.

The Board notes that in his October 2003 claim, the veteran 
specifically claimed service connection for rheumatoid 
arthritis of the right ankle and right hip only, to include 
"as adjunct to" his already service connected right knee 
disability.  A review of the claims file reveals that the 
veteran had filed a claim for service connection for 
"arthritis" of the right knee and "arthritis, rheumatoid" 
in December 1956.  By way of a March 1957 decision, the RO 
denied service connection for rheumatoid arthritis of the 
right ankle and right shoulder, stating that while the 
veteran received treatment for and diagnoses of these 
disorders during service, he had no such diagnoses as of the 
then-most recent VA examination, dated February 1957.  The RO 
did, however, grant service connection for synovitis of the 
right knee at this time, citing to evidence of a currently 
diagnosed right knee disorder.  It provided notice of this 
decision in March 1957, to which, as explained in more detail 
below, the veteran did not file an objection.

Although the RO, in its February 2004 decision did not 
characterize the claim for service connection for a right 
ankle disability as an application to reopen that claim, the 
Board determines that it should have done so.  Hearing 
Transcript at 7; see Robinson v. Mansfield, 21 Vet. App. 545, 
551 (2008) (holding that "[t]he proposition that separate 
theories in support of a claim for benefits for a particular 
disability equate to separate claims for benefits for that 
disability is no longer the law") (emphasis added); cf. 
Boggs v. Peake, 520 F.3d 1330, 1334-36 (Fed. Cir. 2008) 
(holding that "[i]f a veteran's claim does not have the same 
factual basis as a prior claim, [that is, does not have the 
same disease or injury] then the veteran is not seeking to 
reopen his prior claim but rather is [filing] a new claim," 
and affirming that "claims based on separate and distinctly 
diagnosed diseases or injuries must be considered separate 
and distinct claims"); Ephraim v. Brown, 82 F.3d 399, 401 
(Fed. Cir. 1996).  That is, it is apparent that the veteran 
has not submitted a claim alleging that he has a distinctly 
different diagnosed right ankle disability than the 
disability he claimed in December 1956, see Boggs, 520 F.3d 
at 1334-35; instead, the veteran's October 2003 claim 
advances a new theory of entitlement to service connection 
for the same disability as he had sought in his December 1956 
claim for general (rheumatoid) arthritis of the joints, to 
include the right ankle.  See Robinson, 21 Vet. App. at 551; 
accord Boggs, 520 F.3d at 1336-37 (recognizing that "a new 
theory of causation for the same disease or injury that was 
the subject of a previously denied claim cannot be the basis 
of a new claim" unless the veteran offers new and material 
evidence to reopen the claim) (emphasis added).  Therefore, 
the Board has styled issue # 1 as a claim to reopen, as noted 
on the title page of this Decision.  

While the RO did not address the issue of new and material 
evidence with respect to the veteran's claim for service 
connection for arthritis of the right ankle, the Board must 
make its own determination as to whether new and material 
evidence has been received to reopen the claim.  That is, the 
Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened, regardless of the 
RO's finding.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).  Arguably, the claim for service connection for a 
right ankle disability is a new claim as the issue has been 
broadened to a right ankle disability, to include DJD (there 
is legal authority to treat a new diagnosis as a new claim 
within this context-see Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996)).  However, as the instant decision reopens 
the claim, there is no prejudice to the veteran in construing 
the issue as an application to reopen rather than a new 
claim. 
   
Finally, the Board parenthetically comments that the veteran 
had submitted a claim to reopen a previously and finally 
denied claim for service connection for a right shoulder 
disability in August 2004 (as part of his August 2004 NOD 
with the service connection denials instantly on appeal).  
Then, in March 2005, the RO issued a decision and notice of 
decision, which denied this claim.  The veteran did not 
thereafter timely file an NOD, and therefore, this issue is 
not currently in appellate status.   

As described in more detail below, the Board has reopened the 
veteran's claim for service connection for a right ankle 
disability, to include arthritis (rheumatoid and DJD), and to 
include as secondary to his service connected right knee 
disability.  With respect to the merits of both claims on 
appeal, the entire matter is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.




FINDINGS OF FACT

1.	A March 1957 RO decision, in pertinent part, denied 
service connection for rheumatoid arthritis of the right 
ankle; the veteran did not appeal that decision.

2.		The evidence submitted since the March 1957 notice of 
decision consists of VA medical records, which reflect 
diagnoses of "arthritis" and indicate that the veteran 
takes medication for this disease; the VA medical records 
are new and raise a reasonable possibility of 
substantiating the veteran's claim for service connection 
for a right ankle disability.


CONCLUSIONS OF LAW

1.	The March 1957 RO decision that denied the veteran's claim 
for service connection for arthritis of the right ankle is 
final.  38 U.S.C. § 4005(b) (1957); 38 C.F.R. § 3.104 
(1956), currently 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.104, 20.1103 (2007).

2.		Because at least some of the evidence presented since the 
March 1957 RO decision is new and material, the claim for 
service connection for a right ankle disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.104, 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim.

In the instant case, the Board has rendered a decision 
finding that the RO has received new and material evidence to 
reopen the veteran's claim for service connection for a right 
ankle disability and, as both issues on appeal are addressed 
in the remand appended to this decision, a further discussion 
of the VCAA duties is unnecessary at this time.

II. New & Material Evidence

a. Law and Regulations
If a veteran does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final 
and the claim will not thereafter be reopened or allowed. . . 
."  38 U.S.C.A. § 5108, however, provides an exception to 
this rule by requiring the Secretary to reopen a claim that 
has been finally decided and previously disallowed "[i]f new 
and material evidence is presented or secured" with respect 
to the claim.  Fortuck v. Principi, 17 Vet. App. 173, 178 
(2003) ("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").  

The Board notes that the veteran filed the October 2003 claim 
addressed herein after August 29, 2001, the effective date of 
the current version of 38 C.F.R. § 3.156(a), which sets forth 
the standard for "new and material" evidence.  See 
Rodriguez v. Nicholson, 19 Vet. App. 275, 289 (2005) 
(recognizing that the 2001 amendment to § 3.156(a), which 
made the "new and material evidence" standard more 
stringent, applies to "any claim for benefits received by VA 
on or after August 29, 2001"); 66 Fed. Reg. 45620, 45620 
(Aug. 29, 2001) (stating that "The amendment to 38 C.F.R. § 
3.156(a) . . . appl[ies] to any claim to reopen a finally 
decided claim received on or after August 29, 2001").  
Accordingly, the 2001 amended version of 38 C.F.R. § 3.156(a) 
controls in the present case.  

Section 3.156(a) defines "new" evidence as "existing 
evidence not previously submitted to agency decisionmakers."  
Thus, "[i]f the evidence was not in the record at the time 
of the final disallowance of the claim and is not cumulative 
of other evidence in the record, it is new."  Fortuck, 17 
Vet. App. at 178.  "Material" evidence, in contrast, is 
"existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. § 3.156(a).  In determining whether new 
and material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility."  
Fortuck, supra, at 179.  In addition, "[i]n order to warrant 
reopening a previously and finally disallowed claim, the 
newly presented or secured evidence . . . must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim."  Evans v. West, 9 Vet. App. 273, 284 (1996) 
(Emphasis added).  That is, "the newly presented evidence 
need not be probative of all elements required to award the 
claim . . . but need be probative only as to each element 
that was a specified basis for that last disallowance."  Id.        

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)"). 

b. Discussion
In March 1957 the RO, after considering the veteran's service 
medical records and a then-recent VA examination, in 
pertinent part, denied his claim for service connection claim 
for rheumatoid arthritis of the right ankle.  The Board 
determines that this March 1957 RO decision qualifies as a 
"final" decision within the meaning of 38 U.S.C.A. § 
7105(c) because the veteran did not file a timely NOD in 
response to that decision.  The Board, therefore, lacks 
jurisdiction to entertain the veteran's October 2003 claim 
for service connection for a right ankle disability unless, 
pursuant to 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a), he 
supplies new and material evidence with respect to the claim 
that had previously and finally been disallowed in 1957.  

In the instant case, the post-March 1957 record reveals the 
submission of numerous VA treatment records, as well as 
testimony from the veteran as to the continuity of his ankle 
pain.  In particular, as reflected in an August 2000 VA 
medical record, the clinician noted that the veteran had a 
current diagnosis of DJD of the right ankle, and a May 21, 
2002 VA medical report similarly reflects that the veteran 
had DJD of the right ankle.  The May 2002 VA clinician also 
stated that "[i]t is more likely than not that this 
veteran[']s arthritis is service connected given his hx 
[history] of hospitalization and previous pension."  She 
advised that "[i]n the past MRI was not available which may 
have made a difference in this [patient's] pts claim."  At 
the same time, however, the examiner stated that "[i]f X-ray 
does not confirm my dx will order MRI."  A subsequent X-ray 
examination of the right ankle (dated May 29, 2002), was 
normal but it is unclear whether the veteran ever underwent 
an MRI, as recommended by the examiner.  

An October 2003 VA medical report also indicates that the 
veteran had DJD of the knees and right hip, and as of July 
2004 the veteran continued to complain of having chronic 
musculoskeletal pains.  June 2004 and July 2004 VA medical 
records reflect that the veteran took medication "for 
arthritis," although these reports did not clarify what type 
of arthritis or its location.  July 2004 VA X-ray records 
also reveal that the veteran had a normal study of the 
shoulders and sacroiliac joints.  

In addition, at his June 2008 Travel Board hearing, the 
veteran conveyed that he has continued to experience aches 
and pains in the right ankle since his period of active 
service, and that his VA medical provider prescribed him 
medication used to treat arthritis, namely, Anacin and 
Tylenol.  Hearing Transcript at 3-4, 6.    

The Board determines that at least some of the post-March 
1957 evidence constitutes new and material evidence.  In 
particular, while there appears to be some discrepancy with 
respect to the nature of the veteran's current right ankle 
disorder, and even whether he has any such disorder, at least 
some medical records have in fact diagnosed the veteran with 
"arthritis," and at least one VA examiner has opined that 
the veteran's right ankle disorder is causally related to his 
active service (although her preliminary DJD diagnoses were 
not confirmed by X-ray findings shortly thereafter).  Such 
evidence qualifies as "new" because it did not exist during 
or prior to the March 1957 decision and it is neither 
cumulative nor redundant of evidence already of record, as it 
offers a new and current diagnosis, as well as a positive 
nexus between a right ankle and the veteran's active service, 
albeit apparently based upon history obtained from the 
veteran many years after service.  This evidence qualifies as 
"material," as it relates to an unestablished fact 
necessary to substantiate the claim and further tends to 
raise a reasonable possibility of substantiating the claim; 
that is, these reports appear to provide a current diagnosis 
of some disorder (i.e., "arthritis" or DJD) of the right 
ankle, and further could attribute such disorder to the 
veteran's active service.  In light of this evidence, the 
Board reopens this claim.

Because the Board has reopened the veteran's claim for 
service connection for a right ankle disability, it must next 
make a determination on the merits and "review the new 
evidence 'in the context of' the old to determine whether the 
prior disposition of the claim should be altered."  Godfrey, 
7 Vet. App. at 405; accord Anderson, 9 Vet. App. at 546.  The 
Board determines that further development of the record is 
required, which is outlined in the Remand below.


ORDER

Having received new and material evidence, the veteran's 
claim for service connection claim for a right ankle 
disability is reopened.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claims.  38 C.F.R. § 19.9 
(2007).  In particular, the record discloses that the most 
recent VA medical reports associated with the claims file 
reflect a date of August 2004, and at his June 2008 Travel 
Board hearing, the veteran appeared to indicate that he 
continued to receive current treatment at VA for an arthritic 
condition.  See Hearing Transcript at 3-4.  The AMC/RO must 
attempt to acquire any such current records not yet 
associated with the claims file.  

Additionally, the most recent medical examination appears to 
have occurred in May 2002, more than six years ago, and the 
veteran, through his accredited representative, specifically 
requested that the Board obtain a fresh VA medical 
examination in relation to address the contended causal 
relationships.  See December 2007 Written Brief Presentation 
at 2.  From the conflicting evidence of record, it is unclear 
to the Board what confirmed diagnoses of the right ankle and 
the right hip that the veteran currently has, if any.  The 
Board thus determines that VA orthopedic examination is 
warranted to assess the nature and likely etiology of any 
current right ankle and right hip disabilities, to include 
whether any such disorders are directly related to the 
veteran's active service, or are secondary to his service 
connected right knee disability.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. §§ 3.159(c)(4); 3.310.  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (direct service connection) 
and Allen v. Brown, 7 Vet. App. 439 (1995); 71 Fed. Reg. 
52744 (2006) (secondary service connection). 

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
and (c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.  

For "applications for benefits pending 
before VA on or filed after" May 30, 
2008, as here, 38 C.F.R. § 3.159(b)(1) 
no longer requires that VA request that 
the claimant provide any evidence in 
his or her possession that pertains to 
the claim.  See 73 Fed. Reg. 23353, 
23354 (Apr. 30, 2008).  

2.  The AMC/RO must also notify the 
veteran and his representative of the 
amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of 
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation.

3. The AMC/RO must acquire any 
outstanding VA treatment records and 
associate such records with the claims 
file.

4. The veteran must be afforded a VA 
orthopedic examination for the purpose of 
determining the nature and etiology of 
any current right ankle and right hip 
disorders, and specifically, whether: (1) 
these disorders are causally related to 
the veteran's active service or any 
incident thereof; and (2) whether these 
disorders were caused or aggravated by 
his service connected right knee 
disability.  The clinician should review 
relevant portions of the claims file and 
indicate as such in the examination 
report.  

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran, the 
physical examination, and any tests that 
are deemed necessary, the clinician is 
requested to answer the following 
questions:

(a) Is it at least as likely as not 
(50 percent or greater probability) 
that any right ankle disability that 
is currently present began during 
service or is causally related to 
any incident of service?

(b) Is it at least as likely as not 
(50 percent or greater probability) 
that any right ankle disability that 
is currently present was caused or 
aggravated by the veteran's service 
connected right knee disability

(c) Is it at least as likely as not 
(50 percent or greater probability) 
that any right hip disability that 
is currently present began during 
service or is causally related to 
any incident of service?

(d) Is it at least as likely as not 
(50 percent or greater probability) 
that any right hip disability that 
is currently present was caused or 
aggravated by the veteran's service 
connected right knee disability?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.  

Additionally, the Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition, as opposed to a 
temporary flare-up of symptoms.  

If the veteran's right ankle or right hip 
disorder was aggravated by his service-
connected right knee disability, to the 
extent that is possible, the examiner is 
requested to provide an opinion as to 
approximate baseline level of severity of 
the nonservice-connected disease or 
injury (e.g., slight, moderate) before 
the onset of aggravation.

The examiner is also requested to provide 
a rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.  

5. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claims.  
If the claims remain denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


